Citation Nr: 1040188	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  03-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for allergic rhinitis, also 
claimed as sinusitis.  

2.  Entitlement to service connection for allergic 
rhinitis/sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 19, 
1976, to August 9, 1976, and from September 1977 to June 1986 in 
the Army.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Petersburg, Florida.  

In September 2006, the Veteran appeared at a videoconference 
hearing before a Member of the Board who is no longer employed by 
the Board.  A transcript of the hearing is of record.  In 
September 2008, the Veteran indicated that he did not wish to 
appear for another hearing.  

This matter was previously before the Board in December 2006 and 
November 2008, at which time it was remanded for further 
development.  

It has been held that the Board is under a legal duty in such a 
case to determine if there was new and material evidence 
received, regardless of the RO's actions.  Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has 
phrased the issue as whether new and material evidence has been 
received to reopen the claim of service connection for allergic 
rhinitis, claimed as sinusitis, on the title page of this 
decision.

As a preliminary matter, in an August 2009 letter, the Veteran 
stated that in September 2001, he received a rating decision 
which denied his claim for entitlement to service connection for 
temporomandibular joint syndrome (TMJ), and that within one 
month, he submitted a timely notice of disagreement (NOD) for 
that claim.  In September 2001, the RO issued a rating decision 
which denied his claim for TMJ, which was one of 19 claims.  Also 
in September 2001, the Veteran submitted a timely NOD to the 
rating decision, in which he stated, "I disagree with the 
following issues," and then enumerated several of the 19 issues, 
but did not list TMJ or in any way express disagreement with the 
disposition of that claim.  Thus, his September 2001 letter was 
not a NOD with regard TMJ claim.  38 C.F.R. 
§ 20.201 (2009).  

In September 2004, the Veteran specifically expressed 
disagreement with the denial of his TMJ claim in September 2001.  
While the content of his letter constitutes an NOD, it was not 
timely.  In order for an NOD to be timely, it must be filed 
within one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. 
§ 20.302(a).  The RO mailed the rating decision on September 19, 
2001.  The Veteran's letter was received on September 21, 2004, 
which is more than one year after the rating decision was mailed.  
Therefore, the NOD is not timely and the September 2001 decision 
became final with regard to the TMJ claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

The RO properly construed the Veteran's September 2004 statement 
as a claim to reopen the previous final denial of service 
connection for TMJ.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Veteran was issued a notice letter 
pursuant to the Veterans Claims Assistance Act (VCAA) in December 
2004.  However, the RO has not adjudicated the Veteran's claim.  
As a result, the issue of whether new and material 
evidence has been submitted to reopen the Veteran's claim 
for entitlement to service connection for TMJ has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The newly reopened claim of service connection for allergic 
rhinitis/sinusitis is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a January 1996 rating determination, the RO denied service 
connection for allergic rhinitis, also claimed as sinusitis; the 
Veteran was notified of this decision that same month and did not 
appeal; thus, decision became final. 

2.  Evidence received since the January 1996 denial of service 
connection for allergic rhinitis, also claimed as sinusitis, 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 rating determination denying service 
connection for allergic rhinitis, also claimed as sinusitis, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).

2.  Evidence received since the January 1996 rating determination 
denying service connection for allergic rhinitis, also claimed as 
sinusitis. is new and material, and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

To reopen the previously denied claim of service connection for 
allergic rhinitis, claimed as rhinitis, the VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on this 
claim as to whether new and material evidence has been received 
to reopen the claim of service connection for allergic rhinitis, 
claimed as sinusitis, further assistance is not required to 
substantiate that element of the claim.

The Board is not satisfied that there was substantial compliance 
with its November 2008 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In November 2008, the Board instructed the RO to 
readjudicate the Veteran's claims under older regulations that 
were in effect at the time the Veteran filed his claim.  The RO 
instead readjudicated the claim under the newer definitions of 
what constituted "new and material" evidence.  Although under 
Stegall, the Veteran is entitled to a corrective remand if the RO 
failed to comply with previous remand instructions, the Board is 
instead taking favorable action to the Veteran by reopening his 
claims because he has submitted new and material evidence.  As 
such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

New and Material Evidence

The Board notes that new regulations have been placed into effect 
with respect to determinations as to whether new and material 
evidence has been received to reopen a claim for service 
connection.  These regulations apply to claims filed subsequent 
to August 29, 2001.  As the claim for allergic rhinitis/sinusitis 
was received prior to this time, it is governed by the laws and 
regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new and 
material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with respect 
to a claim that has been denied, the claim will be reopened, and 
the claim decided upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be reopened 
and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2001).

A review of the record reveals that the RO, in a January 1996 
rating determination, denied service connection for allergic 
rhinitis, claimed as sinusitis.  As noted above, the Veteran was 
notified of this decision later that month and did not appeal.  
Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).   

The RO noted that service medical records showed that on December 
1977, the Veteran complained of sinus problems.  It further 
observed that on January 11, 1978, the Veteran again complained 
of sinus problems.  He was noted to be treated with Sudafed.  The 
assessment at that time was allergic rhinitis.  The RO also 
observed that the Veteran complained of sinus problems in July 
1979.  It further noted that X-rays taken on January (October) 
15, 1986, of the Veteran's sinuses were normal.  The RO also 
observed that on VA examination performed some nine years after 
service (November 1995), the Veteran claimed he had seasonal 
problems with congestion.  The RO indicated that physical 
examination performed at that time revealed the sinuses were 
nontender on examination and a diagnosis of allergic rhinitis was 
rendered.  In denying service connection for allergic rhinitis, 
the RO indicated that service connection could be granted for a 
disability which began in military service or was caused by some 
event or experience. The RO indicated that service connection for 
allergic rhinitis was denied since this condition neither 
occurred in nor was caused by service.  

Evidence received subsequent to the January 1996 rating 
determination includes numerous treatment records, both VA and 
private; statements from the Veteran; and the testimony of the 
Veteran at his September 2006 videoconference hearing. 

The additional treatment records associated with the claims 
folder contain numerous diagnoses of allergic rhinitis.  The 
diagnoses rendered now describe the Veteran's allergic rhinitis 
as chronic in nature on many occasions with a diagnosis of 
chronic rhinitis with an allergic component being rendered on 
several occasions.  Furthermore, a November 1996 treatment record 
diagnosed the Veteran as having had allergic rhinitis since 
service.  The treatment records also reveal continuous treatment 
for allergic rhinitis.  

At his September 2006 videoconference hearing, the Veteran 
testified that his allergy problems/allergic rhinitis/sinusitis 
started in service and had been ongoing from 1976 to the present 
time.  He noted having these problems on an almost daily basis.  

The new evidence, in the form of continual diagnoses and 
treatment for allergic rhinitis, now including diagnoses of 
chronic rhinitis, with at least one diagnosis dating the onset 
back to the Veteran's period of service, when coupled with the 
testimony of the Veteran that he had had continuous 
allergies/allergic rhinitis/sinus problems since his period of 
service, bears directly and substantially upon the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the Veteran's claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for allergic rhinitis, also 
claimed as sinusitis.  To this extent, the appeal is granted 
subject to the directions set forth in the following remand 
section of this decision.


REMAND

With regard to the newly reopened claim of service connection for 
allergic rhinitis, also claimed as sinusitis, the new and 
material evidence submitted suggests that the Veteran's chronic 
condition may have dated back to his period of active service.  
As there is now of record an indication that the claimed 
disability may be associated with service, the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
this condition and its relationship, if any, to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the nature and etiology of any 
sinus disorder.  The Veteran's claims 
folder, to include a copy of this REMAND, 
must be provided to the examiner, and the 
examination report should note review of 
the claims folder.

For any sinus disorder found, to include 
allergic rhinitis and sinusitis, the 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that it had 
its clinical onset in service or is 
otherwise related to active duty.  The 
examiner should reconcile any opinion with 
the service treatment records and the post 
service clinical records.

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal 
on a de novo basis.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


